Appeal by a noninsured employer from an award to claimant of compensation for a period of total disability. The issue on appeal is whether claimant was an employee or an independent contractor. The employer was the owner of a three-family apartment house from which he derived rental income. Claimant was a carpenter, and while doing some remodeling work on the premises of the employer sustained accidental injuries. The board found that claimant was an employee and not an independent contractor. On the basis of the record before us, we cannot say as a matter of law claimant was not an employee. The proof is such that conflicting inferences may be drawn and hence the decision of the board is final. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ.